Judgment reversed on the law, with costs, and judgment directed for plaintiff, with costs, restraining the defendant, respondent, from maintaining the fence over the way into plaintiff’s premises and between plaintiff’s and defendant, respondent’s premises. Plaintiff has an implied easement of necessity. (Lampman v. Milks, 21 N. Y. 505; Paine v. Chandler, 134 id. 385; Spencer v. Kilmer, 151 id. 390.) Finding numbered 6 will be modified so as to make clear the meaning of nonuser prior to plaintiff’s acquisition of title. Conclusion of law numbered 1 will be reversed. Plaintiff’s proposed findings numbered 7, 15, 22, 25, 25-a, 28 and 30 and plaintiff’s proposed conclusions of law numbered 1 and 3 will be made. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur. Settle order on two days’ notice.